TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00292-CV


Alejandro Perez and Bobbie Perez, Appellants

v.

Embree Construction Group, Inc., Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
NO. A-01-1086-C, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING


O P I N I O N

		Alejandro Perez and his wife, Bobbie Perez, (1) brought suit against Embree
Construction Group, Inc. to recover damages for personal injuries suffered by Perez when he fell
from the roof of a building located on a construction site in San Angelo, Texas.  At the time of the
fall, Perez was employed by Kent Elliott Roofing, a roofing subcontractor hired by Embree.  Embree
served as the general contractor on the project.  Perez brought suit against Embree on the basis of
negligence.  Mrs. Perez brought a loss of consortium claim.
		On December 19, 2003, the trial court granted a partial summary judgment in favor
of Embree, dismissing Perez's negligence claims that involved allegations that Embree owed a duty
of care to Perez under its contract with Kent Elliott and that Embree had assumed a general duty of
care to Perez through control-in-fact of the workplace.  The matters resolved by the partial summary
judgment are not at issue in this appeal.  The trial court allowed the trial to go forward on the limited
theory that Embree owed a duty to Perez to stop work if it became aware that Kent Elliott was
routinely violating safety regulations.  At the close of Perez's case, the trial court directed a verdict
for Embree, finding as a matter of law that Embree did not have a duty to stop work.  The trial court
entered a final judgment that Perez take nothing and denied his motion for new trial.  Because Mrs.
Perez's loss of consortium claim was derivative of Perez's cause of action, her claim failed as well.
		Perez raises four points of error on appeal.  He contends that the trial court erred in
(1) granting a directed verdict in favor of Embree, (2) striking his claims for negligence per se and
punitive damages, (3) striking his expert witness on premises safety and federal regulations, and (4)
denying his motion for new trial without a hearing.
		We affirm the district court's directed verdict.  We further hold that the trial court did
not abuse its discretion in striking Perez's claims for negligence per se and punitive damages or
denying his motion for new trial and that the trial court's exclusion of Perez's expert witness
testimony was harmless error.

BACKGROUND
		On August 16, 1999, Perez fell from the roof of an Eckerd Drug Store that was under
construction in San Angelo, Texas.  Perez's employer, Kent Elliott Roofing, had been hired to do
roofing work on the Eckerd project by Embree, the general contractor.  Kent Elliott employees had
been working on the roof of the building since August 9, 1999.  
		The roof was surrounded on three sides by a parapet wall, leaving the fourth side
unprotected. (2)  At the time of the accident, Perez was assigned to cut insulation along the unprotected
edge of the roof.  While cutting the insulation, Perez discovered that his knife would not cut
completely through the material, so he attempted to break the insulation off manually.  While doing
so, Perez lost his balance and fell approximately 26 feet to the ground below, landing on a pile of
construction materials and severely fracturing his hip, among other injuries. 
		Embree contends that at the time of the fall, Kent Elliott employees used the parapet
wall for fall protection on three sides of the roof, while a safety-monitoring system served as fall
protection along the unprotected edge.
		Three days after Perez's fall, an Occupational Safety and Health Administration
(OSHA) inspector came to the job site to investigate the accident.  When questioned about the fall
protection in place at the time of the accident, Kent Elliott employees produced a safety harness and
rope, claiming that when the safety harness was in use, it was secured by another worker holding the
end of the rope. 
		Perez testified that he was never given a safety harness to wear on the Eckerd job site
and was not aware of any flags marking the area near the unprotected edge of the roof.  Perez also
testified that he did not see a safety monitor on the roof on the day of the fall and did not receive any
safety warnings while working near the unprotected edge. (3)  Perez stated that he did not know of
anyone working as a safety monitor on any of the crews he had worked on for Kent Elliott.  In his
deposition, Perez stated that he did not notice any Kent Elliott employees wearing a safety harness
held by another worker.
		Toby Galindo, Kent Elliott's project manager, was working on the roof at the time
of the accident.  Galindo testified that he was "sure there was" a safety monitor on the roof based on
his experience working for Kent Elliott, but he was uncertain who it was at the time of Perez's fall. 
Galindo also testified that he could not remember whether there were flags marking the unprotected
edge of the roof at the time of the fall.
		Billy Moffett, Embree's superintendent on the Eckerd project, stated in his deposition
that he spent the majority of his time on the job site working in his trailer.  Moffett also stated that
he was not familiar enough with OSHA fall-protection regulations to know whether a fall-protection
system was compliant.  Galindo testified that he informed Moffett prior to beginning work that Kent
Elliott would use a safety-monitoring system as fall protection. 
		The trial court took judicial notice of the OSHA regulations regarding approved fall-protection procedures.  While the exact slope of the roof of the Eckerd project is not clear, the parties
agree that the roof sloped at a rate no greater than one inch per foot, making it a low-slope roof for
OSHA regulation purposes.  See 29 C.F.R. § 1926.500(b) (2006).  The OSHA-approved fall-protection procedures for low-slope roofs include a guardrail system and a combination of a
warning-line and safety-monitoring system.  Id. § 1926.501(b)(10) (2006).  A safety-monitoring
system in the absence of a warning line is not an approved fall-protection procedure.  Id.
		Galindo testified that prior to the accident, he told Moffett that Kent Elliott's
employees should not work on the roof while it had an unprotected edge.  According to Galindo,
Moffett insisted that Kent Elliott continue work on the roof anyway.  Moffett denies this
conversation and claims that he voiced safety concerns regarding the unprotected edge to Galindo,
and that Galindo downplayed his concerns.
		On September 3, 2004, Perez attempted to amend his petition to add claims for
negligence per se and punitive damages on the basis of gross negligence, although an amended
pleading deadline of December 12, 2003, had been set by the trial court's scheduling order.  The trial
court granted Embree's motion to strike the amendment.
		The court's scheduling order also set September 30, 2003, as the deadline for
designating expert witnesses.  On September 10, 2004, Perez made a formal designation of Jim Sealy
as an expert witness regarding federal safety regulations and industry standards for complying with
those regulations.  Perez filed a motion to enlarge time for an expert-witness designation, which the
trial court denied.  The trial court granted Embree's motion to exclude Sealy's expert-witness
testimony on the basis of untimely designation.
 
DISCUSSION
The Directed Verdict
 In Perez's first issue, he argues that the trial court erred in granting Embree's motion
for directed verdict because Embree exercised sufficient control over Kent Elliott's work to create
a fact issue with respect to whether Embree owed a duty to Perez to stop work if it became aware
of routine safety violations. 
		In reviewing a directed verdict, we must determine whether there is any evidence of
probative force to raise fact issues on the material questions presented.  Collora v. Navarro,
574 S.W.2d 65, 68 (Tex. 1978).  We examine the evidence in the light most favorable to the party
suffering an adverse judgment.  Id.		
		Generally, a general contractor does not have a duty to see that a subcontractor
performs work in a safe manner.  Redinger v. Living, Inc., 689 S.W.2d 415, 418 (Tex. 1985). 
However, a limited duty arises if a general contractor retains control over a subcontractor's methods
of work or operative details, so that the subcontractor is not entirely free to do the work in his own
way.  Koch Refining Co. v. Chapa, 11 S.W.3d 153, 154 (Tex. 1999).  A general contractor's "duty
of reasonable care is commensurate with the control it retains" over the subcontractor.  Hoechst-Celanese Corp. v. Mendez, 967 S.W.2d 354, 355 (Tex. 1998).  General supervisory control that does
not relate to the activity causing the injury is not sufficient to create a duty.  Hagins v. E-Z Mart
Stores, 128 S.W.3d 383, 388-89 (Tex. App.--Texarkana 2004, no pet.). 		
		A general contractor that retains control over safety matters owes a duty to a
subcontractor's employees if the general contractor "is aware that its contractor routinely ignores
applicable federal guidelines and standard company policies related to safety."  Mendez, 967 S.W.2d
at 357.  Where an injury is caused by a subcontractor's routine disregard of safety guidelines and
policies, a Mendez duty of care arises if the general contractor exercised control over the safety
procedures related to the injury.  See id; Hagins, 128 S.W.3d at 389; Hanna v. Vastar Res., Inc.,
84 S.W.3d 372, 377 (Tex. App.--Beaumont 2002, no pet.).  Therefore, Embree owed Perez a
Mendez duty of care if it exercised control over Kent Elliott's fall-protection procedures.
		The Texas Supreme Court has generally looked to whether a general contractor
approved or required specific safety procedures in order to determine if the general contractor
exercised control over safety matters.  See Dow Chem. Co. v. Bright, 89 S.W.3d 602, 609
(Tex. 2002) (holding that presence of general contractor's safety representatives on job site was
insufficient to establish control where representatives did not specifically approve or have knowledge
of safety procedures used by subcontractor); Lee Lewis Constr., Inc. v. Harrison, 70 S.W.3d 778,
784 (Tex. 2001) (finding that general contractor retained control over safety matters when it assigned
employee to oversee and routinely inspect subcontractor's use of fall protection); Mendez,
967 S.W.2d at 357 (holding that general contractor had control over safety issues when it
promulgated specific safety procedures and required subcontractors to follow them).
		The subcontract between Embree and Kent Elliott gave Embree the right to stop work
in the event that Kent Elliott disregarded laws, ordinances, rules, regulations, or orders of a public
authority.  Perez argues that the right to stop work imposed on Embree the duty to do so if Kent
Elliott violated safety regulations and gave Embree sufficient control over safety-related matters to
create a Mendez duty.  However, the Texas Supreme Court has held that "a general right to order the
work stopped" in the event of a safety hazard is insufficient to establish that a general contractor
exercised control because "[t]o hold otherwise would deter general contractors from setting even
minimal safety standards."  Dow Chem. Co., 89 S.W.3d at 607-08.  As a result, Embree's general
right to stop work under the contract does not constitute sufficient control over Kent Elliott's fall-protection procedures to give Embree a duty of care regarding fall-protection safety violations.
		Galindo, Kent Elliott's supervisor, claims that prior to the accident, he spoke with
Moffett, Embree's superintendent, to voice his concerns that Kent Elliott's employees should not
work on the roof while it had an unprotected edge.  According to Galindo, Moffett insisted that Kent
Elliott continue work on the roof anyway.  Moffett denies this conversation and claims that he voiced
safety concerns regarding the unprotected edge to Galindo.  
		For purposes of viewing the evidence in the light most favorable to Perez, the party
suffering an adverse judgment, we will assume that Galindo's testimony is true.  However, even
taking Galindo's testimony as true, an order from a general contractor to a subcontractor to continue
working is not evidence that the subcontractor was not free to do the work its own way or evidence
that the general contractor controlled the method of work or its operative details.  See Koch Refining
Co., 11 S.W.3d at 154.  Moffett's instruction to continue working did not deprive Kent Elliott of the
freedom to implement its own method of fall protection.  Kent Elliott, although compelled to
continue working on the roof, remained free to control the operative details of its roofing activities
and fall-protection procedures.  A general contractor "must have some latitude to tell its independent
contractors what to do, in general terms, and may do so without becoming subject to liability."  Id.
at 156.  Moffett's general instruction to continue working falls under Embree's "general right to
order the work to start or stop, to inspect progress or receive reports," which does not reach the
degree of control required to impose a duty of care on a general contractor.  Redinger,
689 S.W.2d at 418.
		There is no evidence that Embree specifically approved of Kent Elliott's fall-protection system, assigned employees to inspect or oversee the fall-protection system, or required
Kent Elliott to follow a specific fall-protection procedure.  Embree's general right to stop work under
the contract and Moffett's instructions to Kent Elliott to continue roofing do not constitute control
over the methods or operative details of Kent Elliott's safety procedures.  Because the evidence,
when viewed in the light most favorable to Perez, does not create a fact issue concerning whether
Embree, as general contractor, exercised a sufficient level of control over the actions of Kent Elliott
to owe a duty of care to Perez, we overrule Perez's first issue.  			

Trial Amendments
		In Perez's second issue, he contends that the trial court erred in striking his
amendments adding claims for negligence per se and punitive damages based on gross negligence
because Embree did not make a showing of prejudice or surprise.	
		A trial court's decision on whether to allow the amendment of pleadings is reviewed
under an abuse-of-discretion standard.  Ohio Med. Prods., Inc. v. Suber, 758 S.W.2d 870, 872
(Tex. App.--Houston [14th Dist.] 1988, writ denied).  A trial court has the discretion to refuse an
amendment of pleadings if the opposing party presents evidence of surprise or prejudice or the
amendment is prejudicial on its face.  Greenhalgh v. Service Lloyds Ins. Co., 787 S.W.2d 938, 939
(Tex. 1990); see also Tex. R. Civ. P. 66 (directing that the court should "freely" allow amendments
when it subserves the merits of the case and the opposing party fails to show prejudice). 
		If an amendment is prejudicial on its face, the opposing party does not bear the burden
of showing prejudice or surprise, as such a showing "may be based on the trial court's conclusion
that the amendment on its face is calculated to surprise or that the amendment would reshape the
cause of action, prejudicing the opposing party and unnecessarily delaying the trial." 
Hardin v. Hardin, 597 S.W.2d 347, 349 (Tex. 1980); see also Tex. R. Civ. P. 63 (providing that
leave to file amendments should be granted unless "there is a showing that such filing will operate
as a surprise to the opposite party"). 
		Although the trial court's scheduling order set the deadline for amended pleadings
as December 12, 2003, Perez filed an amended pleading on September 2, 2004, to include additional
claims for negligence per se and punitive damages.  The case was originally filed on
August 17, 2001, and trial began on November 16, 2004.  In light of this timeline, it would be
reasonable for the trial court to view Perez's amendment as calculated to surprise Embree.  As a
result, we hold that the trial court acted within its discretion in striking the amended causes of action
for gross negligence and negligence per se filed in a case that had been on file for more than three
years, more than nine months after the amendment deadline and around two months before trial.  We
overrule Perez's second issue. 

Expert-Witness Testimony
		In Perez's third issue, he contends that the trial court erred in striking his expert
witness on premises safety and OSHA regulations due to untimely designation.  Perez asserts that
his reference to the witness's deposition testimony in discovery responses constitutes
sufficient designation.
		A trial court's exclusion of an expert witness that has not been properly designated
must be reviewed under an abuse-of-discretion standard.  Mentis v. Barnard, 870 S.W.2d 14, 16
(Tex. 1994).  If the trial court erred in excluding the witness, the error is reversible if it is both
controlling on a material issue and not cumulative.  Id. 
		The trial court excluded expert witness Jim Sealy's testimony on the grounds that
Perez failed to properly designate Sealy.  Sealy had originally been designated as an expert witness
by Alliance Architects, a former party in this case that was granted summary judgment on August
9, 2002.  In Perez's February 24, 2003, response to requests for disclosure, he noted that "Plaintiffs
have not retained any testifying experts as of the filing of this Disclosure Statement. . . .  Plaintiffs
will also use Jim W. Sealy and Michael Parris as non-retained adverse experts who will testify
through deposition."  Perez did not describe the subject matter on which Sealy would testify, but
instead stated, "See deposition testimony previously given."  On October 4, 2003, Perez filed an
amended response to requests for disclosure, which included Sealy's address and listed the subject
matter of Sealy's testimony as "[m]edical or OSHA standards."
		A plaintiff's expert will be considered "timely" designated if the requested
information is provided either ninety days before the end of the discovery period or as otherwise
ordered by the court.  Cunningham v. Columbia/St. David's Healthcare Sys., L.P., 185 S.W.3d 7,
11 (Tex. App.--Austin 2005, no pet.).  In this case, the court's scheduling order required parties to
designate experts by submitting the expert's name, address, topic of testimony, and reports by
September 30, 2003.  Expert reports related to an expert witness who is not retained by the
responding party are not discoverable.  Tex. R. Civ. P. 194.2(f)(4).  As of September 30, 2003,
Perez's discovery responses were incomplete to the extent they failed to include Sealy's address. 
Failure to include a witness's address in discovery responses may be considered grounds for
exclusion of the witness's testimony.  See Boothe v. Hausler, 766 S.W.2d 788, 789 (Tex. 1989). 		It was within the trial court's discretion to deny Perez the opportunity to call an expert
witness that was not properly designated by the relevant deadline.  See Crawford v. Hope,
898 S.W.2d 937, 944 (Tex. App.--Amarillo 1995, writ denied).  As a result, we conclude that the
trial court did not abuse its discretion by excluding Sealy's testimony on the basis that Sealy was not
properly designated, because Perez's discovery responses regarding Sealy were incomplete as of the
deadline set in the scheduling order.
		Exclusion of an untimely designated expert's testimony is mandatory if the plaintiff
does not establish good cause for the late designation or a lack of unfair surprise or prejudice. 
Tex. R. Civ. P. 193.6; see Cunningham, 185 S.W.3d at 12; Norfolk S. Ry. Co. v. Bailey,
92 S.W.3d 577, 580-81 (Tex. App.--Austin 2002, no pet.).  Perez did not present evidence of good
cause for failing to timely designate Sealy as an expert witness.  However, Perez argues that Embree
was not unfairly surprised or prejudiced because Sealy's deposition testimony was referred to in
Perez's discovery responses.  Perez takes the position that this testimony, given by Sealy in his
capacity as a retained expert for Alliance Architects, was sufficient to put Embree on notice of the
subject matter of Sealy's opinions.  We need not address Perez's contention because even if the
exclusion of the testimony was in error, it was harmless error.  
		"[F]or the improper exclusion of evidence to be reversible, the erroneously excluded
evidence must have been controlling on a material issue."  Elliott, 21 S.W.3d at 921; see also
Tex. R. App. P. 44.1 (providing that to reverse trial court's judgment, error must have "probably
caused the rendition of an improper judgment" or "probably prevented the appellant from properly
presenting the case to the court of appeals").  The trial court's judgment turned on the material issue
of whether Embree owed a duty to stop work based on an awareness of routine safety violations. 
The trial court found, and we have affirmed, that Perez failed to establish that Embree exercised a
sufficient level of control over Kent Elliott's work to create such a duty.  Perez asserts that Sealy was
retained as an expert witness to testify on the issue of OSHA regulations, specifically that OSHA
regulations applied to the construction site where the injury took place, which is not in dispute and
in any case is irrelevant to the issue of whether Embree exercised control.  Because the excluded
evidence was not controlling on a material issue, we hold that the trial court's exclusion of Sealy's
testimony was, at most, harmless error.  We overrule Perez's third issue. 

Motion for New Trial
		In Perez's fourth issue, he contends that the trial court erred in denying his motion
for new trial without a hearing.  Perez argues that a trial court has no power to refuse a hearing on
a motion for new trial.  
		The resolution of a motion for new trial is left up to the trial court's discretion. 
Strackbein v. Prewitt, 671 S.W.2d 37, 38 (Tex. 1984).  The trial court's denial of such a motion is
not to be disturbed on appeal unless there is an abuse of that discretion.  Id.  
		Texas law does not require a trial court to hold a hearing before denying a motion for
new trial if the motion does not present a complaint on which evidence must be heard.  See
Cecil v. Smith, 804 S.W.2d 509, 512 n.5 (Tex. 1991).  "Certainly it would not be error for the court
to refuse to hold a hearing on a motion for a new trial except where it would be necessary to hear
evidence upon a matter such as jury misconduct."  University of Tex. v. Morris, 352 S.W.2d 947, 949
(Tex. 1962).  Perez's motion for new trial does not present any issues on which evidence must be
heard, but merely reasserts the legal arguments urged at trial.  We hold that the trial court did not err
in denying Perez's motion for new trial without a hearing.  Perez's fourth issue is overruled.  

CONCLUSION
 Because we hold that Embree did not exercise sufficient control to owe a duty to stop
work as a matter of law, that striking Perez's expert witness was harmless error, and that the district
court did not abuse its discretion by striking Perez's amended pleading or denying Perez's motion
for new trial, we affirm the district court's directed verdict.
 
						________________________________________
						Diane Henson, Justice
Before Chief Justice Law, Justices Puryear and Henson
Affirmed
Filed:   June 27, 2007
1.    Because this appeal focuses primarily on facts involving Alejandro Perez, for simplicity's
sake we will refer to Alejandro Perez as "Perez" and Bobbie Perez as "Mrs. Perez."
2.    There was extensive debate at trial concerning the height of the parapet wall in relation
to the sloped roof.  Because the height of the parapet wall is not relevant to the outcome of this
appeal, it is sufficient to note that the parapet wall was no more than four feet tall at any point. 
3.    Embree claims that Perez did in fact receive a safety warning from Ismael Guerrero,
another Kent Elliott employee.  Embree, in its motion for summary judgment, cites Perez's testimony
that, "I heard Ismael but once that I was falling--when I was falling down.  He told me, 'Careful,'
he said."  This Court declines to indulge the argument that a shout of "Careful!" from a fellow roofer
once Perez was already falling off the roof could constitute the type of safety warning contemplated
by the OSHA regulations regarding the safety-monitoring system.